ACCEPTED
                                                                                           04-15-00312-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      7/27/2015 4:52:46 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                        NO. 04-15-00312-CV
__________________________________________________________________
                                                                         FILED IN
                    IN THE COURT OF APPEALS        4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
          FOR THE FOURTH COURT OF APPEALS DISTRICT
                                                   07/27/15 4:52:46 PM
                       SAN ANTONIO, TEXAS            KEITH E. HOTTLE
__________________________________________________________________
                                                           Clerk

  Luis and Janeth Moreno, individually and on behalf of their daughter GM

                      v. Rosa Vida, Individually
__________________________________________________________________

              Trial Court Cause No. 2015CVT000802 D3, in
               the 341st District Court, Webb County, Texas
                 The Honorable Beckie Palomo, Presiding
__________________________________________________________________

               APPELLANTS’ MOTION TO DISMISS APPEAL
__________________________________________________________________
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      COMES NOW Appellants Luis and Janeth Moreno, individually and on

behalf of G.M., and respectfully ask the Court to dismiss this appeal.

                                         I.

      Appellants are Luis and Janeth Moreno, individually and on behalf of G.M.

Appellant perfected the appeal on May 15, 2015, when they filed a notice of appeal.

                                         II.

      On June 12, 2015, Appellants reached a settlement with Appellee’s co-

defendant in the underlying case, Mary Help of Christians School.




                                         1
                                         III.

      The Court has the authority under Texas Rule of Appellate Procedure 42.1(a)

to grant this motion to dismiss. Therefore, Appellants request the Court dismiss the

appeal in whole.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants Luis and Janeth

Moreno, Individually and on behalf of their daughter G. M. respectfully move this

Court to dismiss the appeal in whole. Appellants further pray for such other relief,

at law or in equity, to which they may be justly entitled.

                                        Respectfully submitted,

                                                BY: “/s/ Ronald Rodriguez”
                                                Ronald Rodriguez

                                                THE LAW OFFICES OF RONALD
                                                RODRIGUEZ, P.C.
                                                Ronald Rodriguez
                                                SBN 00788306
                                                Willard Clark
                                                SBN 24087307
                                                915 Victoria Street
                                                Laredo, Texas 78040
                                                (956) 796-1000 – Telephone
                                                (956) 796-1002 – Fax
                                                ron@ronaldrodriguez.com
                                                will@ronaldrodriguez.com

                 ATTORNEYS FOR APPELLANTS
   LUIS AND JANETH MORENO, INDIVIDUALLY AND ON BEHALF OF
                 THEIR DAUGHTER GM (VICTIM)


                                          2
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Counsel for Appellee regarding this motion.

Appellee had not responded at the time of filing this motion.

                                             “/s/ Ronald Rodriguez”
                                             Ronald Rodriguez

                         CERTIFICATE OF SERVICE

      I certify that I served opposing counsel on July 27, 2015, in accordance with

the Rules of Appellate Procedure.

                                             “/s/ Ronald Rodriguez”
                                             Ronald Rodriguez




                                         3